Title: To Thomas Jefferson from John Peter Gabriel Muhlenberg, 20 August 1807
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas


                                
                                    Dear Sir
                                    
                                    Philada. Augst. 20th. 1807.
                                
                                Since the Fall of 1805 when I had a paralitic stroke on my right side, my health has been gradually
                                    declining, & tho’ I am still able to perform the duties of my Office, The Physicians, as well as myself, are of opinion,
                                    that the Fall, or Spring will decide my fate, & that my Death may be sudden.
                                In this state of uncertainty, & whilst I have time, and recollection left, I beg leave, with heart
                                    felt gratitude, to Thank You, for the friendship shewn me, from the time I first had the Honor of being introduced to You,
                                    as well as for the favors, since confered on me—I have conducted in the Office You intrusted me with, conscientiously—& according to the best of my abilities, & I have every reason to believe, that after my Death, my
                                    Accounts will be found fair, & clear, & my only wish is, that They may be finally closd by my Deputy, Mr
                                    John Graff—who I believe is not unknown to The President
                                Mr Graff has now been in the Office upward of Twenty Years, & is a Man of excellent Character
                                    & unblemishd reputation He was the Deputy of Mr. Delany, & Mr Latimer, as well as mine, & has for
                                    many Years, chiefly conducted the business of the Office with great Credit—Could he be continued with propriety so long,
                                    as to enable him to  of my Accounts it would give me great satisfaction—
                                The president will I hope pardon my anxiety on this occasion. I wish not to forfeit the good opinion of my
                                    friends, I wish to put it out of the power of any one to cast reflections on my Character after I am gone, & I
                                    wish my Accounts to appear fair & clear, which I am sure they will if permitted to be clos’d by Mr. Graff, who is
                                    fully acquainted with the minutea of the business—neither am I partial to the merits of Mr. Graff, for I do not believe,
                                    that there is a Man in this City who could obtain a more respectable recomendation than he could, on such an occasion   I
                                    have ventured this short address to The President, unknown to any Person living—should I have ask’d any thing incompatible
                                    with plans allready form’d The president will I hope forgive me—my chief motive was to acknowledge his friendship &
                                    favors whilst I have it in my power so to do.
                                with perfect Respect & sincere attachment I have the Honor to be,  Dear Sir Your Obed servt
                                
                                    P Muhlenberg
                                    
                                
                            